RABINOWITZ, Chief Justice,
with whom COMPTON, Justice, joins, dissenting.
I dissent for the reasons expressed in my concurring opinion in State v. Andrews, 723 P.2d 85, 86-88 (Alaska, 1986). I believe the statute should be interpreted as authorizing concurrent sentences only if one of the criteria set out in AS 12.55.-025(g)(l)-(3) are met.
The two crimes for which Lekanof was sentenced were first degree sexual assault involving a sexual assault on his girlfriend’s twelve-year-old daughter on October 29, 1982, and second degree assault involving an attack on his girlfriend on November 11, 1982. I conclude that the requisite criteria of AS 12.55.025(g) are not *195met. The two crimes do not violate similar societal interests, (g)(1), they were not part of a single, continuous criminal episode, (g)(2), and there was a substantial change in the objective of the criminal episode (two different crimes occurring at different times, involving different victims), (g)(3).
I would hold that the superior court did not have authority to impose concurrent sentences in this case and therefore its imposition of a suspended consecutive presumptive sentence was illegal. See AS 12.-55.125(g).